OPINION AND DECREE
OPINION OF THE COURT
MORROW, Chief Judge.
Three-hundred-twenty-one members of the Fanene Family of Nu’uuli filed their petition asking the Court to remove Fanene Penirosa as the matai of the Fanene Family. The matai filed an objection to the petition.
Pursuant to the provisions of Section 934 of the A. S. Code, the Court has authority to remove a matai. The matai claims that all of the 321 are not blood members of the family. However, Section 934 does not require that the petitioners be blood members. Persons married into the fam*426ily and persons adopted by the family are family members in accordance with Samoan customs, although they may not be blood members.
Fanene Penirosa became the matai of the Fanene Family in 1951. Although he has been the matai for nine years, he has not been able during all of that time to get the family to live together in peace and harmony. He has failed to call family meetings on important matters affecting the Fanene Family. Instead of calling family meetings to discuss family affairs, he frequently consulted only three or four or five favored members and then acted or failed to act with respect to the affair at hand.
Fanene Penirosa was ousted from the village council in 1955. This automatically brought about his ouster from the county and district councils. He is still out of the village council. It seems that he failed to perform his obligation to the village in accordance with Samoan customs and that he did not participate in village affairs as a Samoan matai should. This brought about his ouster from the village council. The ouster left no one to act as a mediator between the Fanene Family and the village. His ouster brought shame to the family because their matai was not in good standing as a member of the village council.
The fact that after nine years Fanene Penirosa has not been able to get his family to live together in peace and harmony is evidence that he is not a good leader. The evidence as a whole convinces us that he has been a failure as a matai and that he should be removed for the benefit of the family. The matai exists for the benefit of the family, not the family for the matai. The title belongs to the family.
DECREE
Accordingly, it is hereby ORDERED, ADJUDGED and DECREED that Fanene Penirosa shall be and he is hereby *427removed as the Matai of the Fanene Family of Nu’uuli. The Registrar of Titles will he advised of this decroe and will cancel, the registration of Fanene Peniroga as the Matai of the Fanene Family of Nu’uuli,
Costs in the sum of $25.00 are hereby assessed against Penirosa, the same to be paid within 30 days,